Order filed October 17, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00696-CV
                                  ____________

                          NAYNA PATEL, Appellant

                                        V.

               AUM SAI GANESH CORPORATION, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-75426

                                   ORDER

      The notice of appeal in this case was filed July 31, 2013. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before October 28, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM